Citation Nr: 1123055	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  07-02 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims enumerated above.  In July 2009, the Veteran testified before the Board at a hearing that was held at the RO.

This claim was previously before the Board in March 2010, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  The competent and probative evidence preponderates against a finding that the Veteran's left ear hearing loss is due to any incident or event in active military service or was aggravated therein, and sensorineural hearing loss, as an organic disease of the nervous system, was not manifested to a compensable degree within one year after separation from service.

2.  The competent and probative evidence of record preponderates against a finding that a low back disability is due to any incident or event in active military service or was aggravated therein, and arthritis was not manifested to a compensable degree within one year after separation from service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  A low back disability was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In this case, notice to the Veteran was provided in January 2005, March 2005 and June 2005.  The content of the notice fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was not provided with the Dingess elements of the notice.  However, given the denial of the claims, any questions as to disability ratings or effective dates are moot.  The Veteran has not been prejudiced by VA's failure to provide notice earlier on these elements of his claims.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4) (2010).

In this case, the RO attempted to obtain all medical records identified by the Veteran.  The Veteran's service treatment records (STRs) and VA and private treatment records have been associated with the claims file.  At May 2009 VA treatment, the Veteran indicated that he receives treatment for his low back through a workman's compensation program.  In the March 2010 remand, the Board instructed that these treatment records be obtained.  The Remand and Rating Development Team sent the Veteran a letter in April 2010 requesting information from him regarding his workman's compensation treatment providers.  The Veteran did not provide the requested information, and therefore these records could not be obtained.  VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified.  38 U.S.C.A. § 5103A(b)(1) (West 2002 & Supp. 2010).  Therefore, VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.

The Board finds that the VA examinations that the Veteran had in June 2010 for hearing loss and a low back disability were sufficient because the examiners supported their conclusions with analysis, based in part upon a claims file review, that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion").  In this regard, the examiners fully complied with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Relevant Law, Factual Background and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including other organic disease of the nervous system, i.e. sensorineural hearing loss, and arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010). 

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

III.  Left ear hearing loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence showing the Veteran had left ear hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the United States Court of Appeals for Veterans Claims (Court) has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ."  Hensley, supra, (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical question is whether the veteran has current hearing loss disability which is causally related to service.

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.

The Veteran's contends that he is entitled to service connection for left ear hearing loss as a result of exposure to acoustic trauma in service.  He asserts that his left ear hearing loss resulted from exposure to noise from automatic weapons and from serving as a cannoneer and gunner while stationed in Vietnam.  His service records reflect that while stationed in Vietnam he was attacked to Battery C, 4th Battalion, 60th Artillery, and that his principal military occupational specialties were cannoneer and gunner.

The STRs indicate that at the Veteran's May 1966 induction examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
10
10
n/a
15

At the September 1968 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
20
n/a
25

The Veteran indicated on a September 1968 report of medical history that he  currently had or had had hearing loss in the past.  The physician's summary indicates that the Veteran had low frequency hearing loss in the left ear.

The STRs further show that the day following the separation examination the Veteran suffered a blow to the right ear and complained of decreased hearing.  On examination the left ear canal was occluded with cerumen (wax).  On an audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
5
n/a
15

The post-service treatment records show that an audiogram from May 2001 private treatment indicated bilateral mild to profound sensorineural hearing loss.  Word recognition was 72 percent at 60 dB, which was noted to be moderate in severity.  In July 2009 testimony before the Board, the Veteran stated that he had first noticed left ear hearing loss during his active service.
      
The Veteran had a VA audiological examination in June 2010 at which he reported that during service he always stood to the right of the guns, leaving his left ear more exposed to noise.  He said that after service he worked in a factory as a painter for 10 years but was not exposed to very much noise and did not wear hearing protection.  The Veteran also owned a contracting business that specialized in home improvement.  He said that the only noisy equipment was hammers because he used all hand tools.  For the past 11 years the Veteran had worked in maintenance for the county, and he denied noise exposure in that job.  The Veteran denied recreational noise exposure, a history of ear disease, or head or ear trauma.  On examination of the left ear there was normal middle ear pressure.

On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
35
35
30
40

Speech audiometry revealed speech recognition ability of 58 percent in the left ear at 75 dB.

The examiner, who reviewed the claims file, diagnosed the Veteran with bilateral mild sensorineural hearing loss.  She reviewed the Veteran's records and noted that the May 2001 audiogram results showing hearing within normal limits at 250 through 1000 Hz and sloping to a moderately severe to profound symmetrical sensorineural hearing loss at 2000 - 8000 Hz were significantly worse than those from the current examination.  Therefore, she considered the May 2001 results to be invalid.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of acoustic trauma during service.  The rationale was that the Veteran's hearing was within normal limits at the separation examination and after the blow to the right ear.  The examiner also wrote that the opinion was based on a review of the Veteran's records and the medical literature.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In the present case, the Veteran is competent to report that he experiences left ear hearing loss that began during service.  For a grant of service connection, however, there must be evidence linking a hearing loss disability, as defined under 38 C.F.R. § 3.385, to service.  While the Veteran is competent to observe some degree of diminishment of audiological acuity, he has not been shown to possess the training or credentials needed to ascertain that such hearing loss met the strict thresholds of 38 C.F.R. § 3.385 within a particular timeframe.  His lay contentions as to continuity of symptomatology, though credible, therefore do not constitute competent evidence and are certainly substantially outweighed by the remainder of the record, notably in-service examinations showing hearing loss that was within normal limits under 38 C.F.R. § 3.385, the absence of evidence of a hearing loss disability within one year after service. and the unfavorable June 2010 VA examination opinion that fully accounted for the examination results and his own lay contentions.
  
Overall, the preponderance of the evidence is against the claim for service connection for left ear hearing loss, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Low back disability

The Veteran contends that his current back disability is the result of an injury sustained in Vietnam during a convoy in which the truck in which he was riding went over the side of a road, resulting in his falling hundreds of feet.  He testified at the July 2009 hearing that he did not seek treatment immediately following the injury.  The STRs show that on a May 1966 report of medical history the Veteran did not indicate whether he had had recurrent back pain.  On the induction examination, his spine and other musculoskeletal were found to be normal.  In November 1966, the Veteran complained of pain over the left low back that he had had for some years when stooping.  On examination he had a minimal spasm on the left lumbar muscle mass.  The Veteran complained of chronic back pain in June 1968.  On the September 1968 report of medical history the Veteran indicated having or having had recurrent back pain.  The physician note on the report indicates that the Veteran had had a lumbosacral strain in the past for which he wore a back support, with no sequelae.  At the September 1968 separation examination the spine and other musculoskeletal were found to be normal.

The post-service treatment records do not show any complaints or treatment related to the low back.  The record reflects that the Veteran was involved in a work- related accident in August 2002.  This injury appears to have primarily involved the cervical spine, although the thoracic spine was also injured and was noted to be tender at an August 2002 private physical therapy evaluation.  VA records dated in May 2009 show that the Veteran reported that he saw a private "workman's compensation" physician for chronic back pain.  As discussed above, VA was unable to obtain these treatment records due to a lack of cooperation from the Veteran.  In July 2009 testimony before the Board, the Veteran indicated that his back had continued to bother him since his military service.  

The Veteran had a VA examination for his spine in June 2010.  The examiner reviewed the claims file and noted that in 2002 the Veteran injured his neck and underwent surgery and that in 2004 he injured his thoracic spine.  There were a number of episodes of neck and back pain but the treatment records did not show that the Veteran's low back was bothering him.  It was also noted that in his post-service employment the Veteran performed carpentry and construction work, which required significant physical effort.  The Veteran indicated that he could walk for two blocks, lift 30 pounds, perform activities of daily living, and carry out the duties of his job.  He reported that he was not receiving any treatment for his back and had not had surgery, injections, or physical therapy, and he did not use crutches, canes, walkers, or braces.  There was no evidence of flare-ups or incapacitating episodes during the prior 12 months.

The Veteran reported having pain in the middle of the back near the tailbone that radiated to the buttocks, and he did not have pain going down the legs.  Thoracic and neck pain sometimes occurred with the back pain and sometimes did not.  Laying down and stretching with his legs up provided relief, and he did not take pain medication because it made him groggy.  There was no evidence of pain, fatigue, weakness, lack of endurance, instability, or incoordination on repeated range of motion testing.  X-rays of the lumbosacral spine showed well maintained disc space, including at L5-S1.  There were osteophytes in the upper lumbar spinal bodies, and it was noted that the lower lumbar spine, including the L5-S1 and L4-5 areas, "looked significantly benign for a person of age 63."

The examiner diagnosed the Veteran with a lumbosacral spine strain.  He opined that it was less likely as not that it was related to trauma sustained during military service.  The rationale was that the minimal back pain that the Veteran had, which produced minimal disability, was what a person of the Veteran's age is expected to have.  The Veteran worked in heavy carpentry after service, the separation examination was normal, and he had not had treatment for the low back despite the post-service treatment records showing problems with the cervical and thoracic spines.  In addition, despite the presence of low back pain during service, it was difficult to identify any aggravation.

The Veteran is competent to report that he has experienced low back pain since service.  See Jandreau v. Nicholson, supra.  However, the Board does not find the Veteran to be credible.  When interviewed at separation from service, he reported a history of back pain but also clearly reported the absence of then-current sequelae.  This history directly contradicts his current continuity-of-symptomatology contentions.  As the Veteran's lay contentions are not credible, they have no probative value.

Moreover, the Veteran provided no other evidence linking this disability to service.  Indeed, the fact that the Veteran had no documented post-service treatment for the low back for several decades following service weighs heavily against his claim.  
See Maxson v. Gober, supra.  The only competent opinion of record is from the VA June 2010 VA examiner, who opined that it is less likely as not that it was related to trauma sustained during military service.  The Board finds the examiner's opinion to be of very substantial probative value because the examination report indicates that he provided a rationale based on his examination, X-ray results, the reported history, and the prior medical records.  See Nieves-Rodriguez v. Peake, supra.

As noted above, the Veteran did not respond to VA's efforts to obtain workman's compensation treatment records.  In this regard, the Board notes that it is well-established that VA's duty to assist a claimant is not always a "one-way street."  A claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, in light of the Veteran's lack of a response to VA's efforts to assist him with the factual development of his claim, the claim must be evaluated solely on the evidence currently of record.  
     
As the preponderance of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for a low back disability is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


